1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11   CLAUDE L.,                               Case No.: 19cv996-MDD
12                               Plaintiff,
                                              ORDER GRANTING MOTION OF
13   v.                                       DENISE BOURGEOIS HALEY TO
                                              WITHDRAW AS COUNSEL
14   ANDREW M. SAUL, Commissioner
     of Social Security,
15
                               Defendant.     [ECF No. 16]
16
17        Plaintiff’s attorney of record, Denise Bourgeois Haley of the Law Offices
18   of Lawrence D. Rohlfing (“Rohlfing”), moves to withdraw as attorney of record
19   for Plaintiff Claude L. (ECF No. 16). No party has opposed the motion. (See
20   Docket). For the reasons stated herein, the Court GRANTS Rohlfing’s
21   motion.
22                               I.    BACKGROUND
23        On May 28, 2019, Plaintiff Claude L. (“Plaintiff”) filed this action
24   against Andrew M. Saul, Commissioner of Social Security, pursuant to 42
25   U.S.C. § 405(g), requesting judicial review of the Commissioner’s decision
26   denying his claims for disability insurance benefits under Title II of the
27   Social Security Act. (ECF No. 1). Plaintiff simultaneously filed a motion to

                                              1
                                                                           19cv996-MDD
1    proceed in forma pauperis (“IFP”) pursuant to 28 U.S.C. § 1915. (ECF No. 2).
2    On July 15, 2019, the Court granted Plaintiff leave to proceed IFP. (ECF No.
3    8).
4             The Commissioner filed the Administrative Record on September 30,
5    2019. (ECF No. 13). On November 1, 2019, Plaintiff filed a motion for an
6    extension of time to file a merits brief. (ECF No. 14). The Court granted the
7    motion, giving Plaintiff until December 6, 2019 to file a merits brief. (ECF
8    No. 15). Plaintiff did not file a merits brief. (See Docket). Thereafter,
9    Rohlfing filed the instant motion to withdraw as Plaintiff’s counsel of record.
10   (ECF No. 16). In the accompanying declaration, Denise Bourgeois Haley
11   states that representation of Plaintiff has become unreasonably difficult. (Id.
12   at 5). In particular, Ms. Haley states that she has been unable to obtain
13   guidance and approval from Plaintiff on the “specific direction for the case.”
14   (Id.). Ms. Haley wrote, emailed, and called Plaintiff on December 2, 2019 and
15   December 6, 2019. (Id.). Ms. Haley did not receive a response from Plaintiff.
16   (Id.).
17                                  II.   DISCUSSION
18            “An attorney may not withdraw as counsel except by leave of court.”
19   Darby v. City of Torrance, 810 F. Supp. 275, 276 (C.D. Cal. 1992); see also
20   S.D. Cal. Civ. L.R. 83.3(f)(3). The decision to grant or deny a motion for
21   withdrawal is within the court’s sound discretion, and courts consider the
22   following factors: “(1) the reasons why withdrawal is sought; (2) the prejudice
23   withdrawal may cause to other litigants; (3) the harm withdrawal might
24   cause to the administration of justice; and (4) the degree to which withdrawal
25   will delay the resolution of the case.” Garrett v. Ruiz, No. 11cv2540-IEG
26   (WVG), 2013 WL 163420, at * 2 (S.D. Cal. Jan. 14, 2013).
27            Here, the Court finds that good cause for withdrawal exists. Pursuant

                                              2
                                                                           19cv996-MDD
1    to the California Rules of Professional Conduct, an attorney may seek to
2    withdraw from representation if the client “renders it unreasonably difficult
3    for the member to carry out the employment effectively.” Cal. Rules of
4    Professional Conduct Rule 3-700(C)(1)(d). “Refusal to participate in the
5    litigation is undoubtedly one such example.” Leatt Corp. v. Innovative Safety
6    Tech., LLC, No. 09cv1301-IEG (POR), 2010 WL 444708, at *2 (S.D. Cal. Feb.
7    2, 2010). In her accompanying declaration, Ms. Haley states that Plaintiff
8    would not provide guidance and approval on the “specific direction of the
9    case” and that she has been unable to communicate with Plaintiff at all.
10   (ECF No. 16 at 5). The Court finds that this constitutes good cause for
11   withdrawal. Further, the Commissioner does not oppose the motion, and it
12   appears that neither party will suffer prejudice as a result of Rohlfing’s
13   withdrawal given that Plaintiff may obtain another attorney or proceed pro se
14   in this matter. Accordingly, the Court GRANTS Rohlfing’s motion to
15   withdraw as counsel of record for Plaintiff.
16         The Court cautions Plaintiff that if he does not obtain a new attorney,
17   he must proceed pro se and file a merits brief on his own behalf.
18   Additionally, failure to comply with this Order and file a merits brief may
19   result in dismissal of this case. See Fed. R. Civ. P. 16(f)(1)(C) (stating that
20   “the court may issue any just orders” if a party “fails to obey a . . . pretrial
21   order”); see also S.D. Cal. Civ. L.R. 83.1(a) (permitting the Court to impose
22   sanctions, including dismissal of an action, for failure to comply with any
23   order of the court); S.D. Cal. Civ. L.R. 41.1 (permitting the Court to dismiss a
24   case for failure to comply with the provisions of the local rules of this Court).
25                                 III. CONCLUSION
26         For the reasons set forth above, the Court GRANTS Plaintiff’s counsel’s
27   motion to withdraw as counsel of record for Plaintiff Claude L. The Clerk of

                                              3
                                                                              19cv996-MDD
1    Court is instructed to terminate Denise Bourgeois Haley of the Law Offices of
2    Lawrence D. Rohlfing as attorney of record for Plaintiff Claude L. The Clerk
3    of Court is further instructed to amend the Docket to reflect that Plaintiff
4    Claude L. is proceeding pro se with the following address:
5                                Claude Randall Little
                                 1158 Mayberry Lane
6                                  Vista, CA 92083
7         In light of the withdrawal, the Court sua sponte EXTENDS the
8    deadline for Plaintiff to file a merits brief to February 11, 2020. Defendant
9    must file its opposition on or before March 17, 2020. Plaintiff may file a
10   reply, if any, on or before March 31, 2020.
11        Finally, the Clerk of Court is instructed to mail a copy of this order to
12   Claude Randall Little’s address listed above.
13        IT IS SO ORDERED.
14   Dated: January 13, 2020
15
16
17
18
19
20
21
22
23
24
25
26
27

                                            4
                                                                           19cv996-MDD
